J-S20036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DAVID ROY HERDMAN                          :
                                               :
                       Appellant               :      No. 1551 WDA 2018

             Appeal from the PCRA Order Entered October 1, 2018
               In the Court of Common Pleas of Cambria County
             Criminal Division at No(s): CP-11-CR-0002494-2014


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.E.:                        FILED MAY 13, 2019

        Appellant, David Roy Herdman, appeals pro se from the order entered

in the Cambria County Court of Common Pleas, which dismissed his first

petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        On February 4, 2016, Appellant entered an open guilty plea to one count

of aggravated indecent assault. The court sentenced Appellant on May 10,

2016, to five (5) to ten (10) years’ incarceration and declared him a sexually

violent predator (“SVP”). Appellant sought no direct review.

        On May 16, 2018, Appellant filed a pro se PCRA petition. The PCRA

court appointed counsel on May 23, 2018. On June 26, 2018, PCRA counsel



____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S20036-19


filed a petition to withdraw and a Turner/Finley2 no-merit letter. Appellant

filed a pro se response to counsel’s Turner/Finley letter on July 16, 2018.

On August 1, 2018, the PCRA court permitted counsel to withdraw. The court

issued Rule 907 notice on August 14, 2018, and Appellant filed a pro se

response on August 29, 2018. On October 1, 2018, the PCRA court denied

Appellant’s PCRA petition. On October 22, 2018, Appellant timely filed a pro

se notice of appeal, as well as a pro se voluntary concise statement of errors

complained of on appeal, per Pa.R.A.P. 1925(b).

       Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition, including a second or subsequent petition, shall be filed within

one year of the date the underlying judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1).        A judgment of sentence is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The

statutory exceptions to the PCRA time-bar allow for very limited circumstances

under which the late filing of a petition will be excused; a petitioner asserting

a timeliness exception must also file the petition within 60 days of when the


____________________________________________


2 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).



                                           -2-
J-S20036-19


claim could first have been presented.3 42 Pa.C.S.A. § 9545(b)(1-2).

       Instantly, Appellant’s judgment of sentence became final on June 9,

2016, upon expiration of the 30-day period to file a direct appeal in this Court.

See Pa.R.A.P. 903(a). Appellant filed the current PCRA petition on May 16,

2018, which is patently untimely.                See 42 Pa.C.S.A. § 9545(b)(1).

Additionally, Appellant failed to plead and prove any exception to the PCRA

timeliness requirements.           Therefore his petition remains time-barred.

Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2019




____________________________________________


3 As of December 24, 2018, Section 9545(b)(2) now allows that any PCRA
petition invoking a timeliness exception must be filed within one year of the
date the claim first could have been presented. See Act 2018, Oct. 24, P.L.
894, No. 146, § 2, effective in 60 days [Dec. 24, 2018]. This amendment
does not apply to Appellant’s case, which arose before the effective date of
the amendment.

                                           -3-